Case
     3:19-cv-00112-BJD-PDB
                           Document 1 Filed 01/24/19 Page 1 of 11 PageID 1
  
  
  
  
                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA

                                         CASE NO.:

 AUSTIN BOROZNY, individually
 and on behalf of all others similarly situated,

        Plaintiff,

 vs.

 EDGEWATER INN, a Florida corporation,

       Defendant.
 ________________________________/

                CLASS ACTION COMPLAINT FOR DECLARATORY
                          AND INJUNCTIVE RELIEF

        Plaintiff, AUSTIN BOROZNY, on behalf of himself and the proposed class

 (defined below), brings this action against EDGEWATER INN, a Florida corporation

 (“Defendant”):

                                     INTRODUCTION

 1.     For more than 25 years, the Americans with Disabilities Act (“ADA”) has

 required that individuals with disabilities be provided full and equal access to the goods,

 services and facilities provided by hotel owners and operators.

 2.     This mandate requires places of lodging to ensure that individuals with disabilities

 can make reservations for accessible guest rooms during the same hours and in the same

 manner as individuals who do not need accessible rooms.




                                               1
Case
     3:19-cv-00112-BJD-PDB
                           Document 1 Filed 01/24/19 Page 2 of 11 PageID 2
  
  
  
  
 3.     Defendant owns and/or operates the Edgewater Inn (the “Hotel”) at 2 N St.

 Augustine Blvd., St. Augustine, Florida 32084 (the “Subject Property”), and, as part of

 those operations, provides hotel customers online reservations services via its website

 (hereinafter the “Website” which shall refer to  ​www.stayatedgewater.com and any other

 website operated by, controlled by, or acting at the direction of Defendant directly, or

 through contractual, licensing, or other arrangements, for the purposes described herein).

 Defendant’s Website reservations systems fail to provide information about the

 accessible features of the Hotel and its rooms to persons with disabilities.

 4.     As such, Defendant has failed to make its reservations services fully and equally

 accessible to individuals with disabilities, thereby denying those individuals the same

 benefits and privileges afforded to guests without disabilities.

 5.     Plaintiff accordingly seeks declaratory and injunctive relief establishing that

 Defendant has engaged in violations of the ADA, and requiring Defendant to comply

 with the ADA by providing individuals with disabilities accessible reservations services

 that are in all relevant aspects the same as the reservations services provided to

 non-disabled guests.

                              JURISDICTION AND VENUE

 6.     The claims alleged arise under Title III such that this Court’s jurisdiction is

 invoked pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12188.

 7.     Personal jurisdiction exists for Defendant because it manages and/or operates the

 Hotel, located in St. Augustine, Florida.




                                               2
Case
     3:19-cv-00112-BJD-PDB
                           Document 1 Filed 01/24/19 Page 3 of 11 PageID 3
  
  
  
  
 8.     Venue in the Middle District of Florida is proper under 28 U.S.C. § 1391(b)(2)

 and rule 1.02 Local Rules of the United States District for the Middle District of Florida

 in that all the events giving rise to the lawsuit occurred in St. Johns County, Florida.

                                          PARTIES

 9.     Plaintiff AUSTIN BOROZNY, at all times relevant hereto, is and was a resident

 of West Palm Beach, Florida.

 10.    Plaintiff has a mobility disability and is limited in the major life activities of

 walking standing, bending, reaching, and grasping which has caused him to be dependent

 upon a wheelchair for mobility.

 11.    As Plaintiff requires a wheelchair accessible hotel and hotel rooms in order to

 fully and equally utilize services offered by hotels including the Hotel, he has a personal

 interest in ensuring that hotels comply with federal requirements governing the provision

 of accessible reservations services.

 12.    Plaintiff is both a tester in this litigation and a consumer who wishes to obtain

 equal access Defendant’s goods and services.

 13.    Defendant EDGEWATER INN, a Florida corporation, is organized under the

 laws of Florida with its principal place of business in Florida.

                               FACTUAL ALLEGATIONS

 14.    Defendant owns, manages and/or operates the Hotel.




                                               3
Case
     3:19-cv-00112-BJD-PDB
                           Document 1 Filed 01/24/19 Page 4 of 11 PageID 4
  
  
  
  
 15.    As part of its operations, Defendant provides its customers and the public

 reservations services, including, but not limited to, the ability to reserve rooms online via

 the Website.

 16.    Within the applicable limitations period, Plaintiff visited the Website to identify

 the accessible features of the Hotel and its guest rooms to determine whether it met his

 accessibility needs.

 17.    Plaintiff was unable to independently ascertain the accessible features of the Hotel

 and its guest rooms by reference to the Website as required by the ADA. 42 U.S.C.

 §12182 et. seq. and 28 CFR § 36.302(e)(1) et. seq. (“ADA Accessibility Standards”).

 18.    An investigation performed on Plaintiff’s behalf confirmed the allegations made

 by Plaintiff in paragraphs 16 through 17.

 19.    The barriers to access on the Website, all encountered by Plaintiff, include but are

 not limited to, the following:

        a)      On the homepage of www.stayatedgewater.com, there is a general

                description of the Hotel's location and features; however, none of the

                information provided relates to accessibility as required by ADA

                Accessibility Standards.

        b)      There is a link labeled "Rooms" which offers photos, a description, and a

                list of amenities for each of the Hotel's five room options; however, none

                of the information provided relates to accessibility as required by ADA

                Accessibility Standards.




                                              4
Case
     3:19-cv-00112-BJD-PDB
                           Document 1 Filed 01/24/19 Page 5 of 11 PageID 5
  
  
  
  
        c)      There is a link labeled "Guest Room Features & Amenities" which offers a

                list of the Hotel's various amenities; however, none of the information

                provided relates to accessibility as required by ADA Accessibility

                Standards.

        d)      There is a link labeled "Hotel Policies" which offers a list of the Hotel's

                various policies; however, none of the information provided relates to

                accessibility as required by ADA Accessibility Standards.

        e)      Remaining links from the homepage do not contain information regarding

                accessibility as required by ADA Accessibility Standards.

        f)      When attempting to make a reservation, Plaintiff was unable to book a

                room because he was unable to find any information or room option

                pertaining to accessibility as required by ADA Accessibility Standards.

 20.    Defendant’s failure to modify its policies, practices and procedures to ensure that

 individuals with disabilities can make reservations for accessible guest rooms during the

 same hours and in the same manner as individuals who do not need accessible rooms is

 discriminatory and violates ADA Accessibility Standards.

 21.    Plaintiff is a tester in this litigation and a consumer who wishes to access

 Defendant’s good and services at the Hotel. Plaintiff is being deterred from patronizing

 the Hotel on particular occasions but intends to return to the Hotel and the Website for

 the dual purpose of availing himself of the goods and services offered to the public by the

 Hotel and to ensure that Defendant ceases evading its responsibilities under federal law.




                                             5
Case
     3:19-cv-00112-BJD-PDB
                           Document 1 Filed 01/24/19 Page 6 of 11 PageID 6
  
  
  
  
 22.    However, the lack of accessible reservations services has deterred Plaintiff from

 staying at the Hotel.

 23.    Plaintiff has been, and in the absence of an injunction will continue to be, injured

 by Defendant’s policy and practice of failing to provide accessible reservations services

 to persons with disabilities.

                                 CLASS ALLEGATIONS

 24.    Plaintiff brings this action under Rule 23(a) and (b)(2) of the federal rules of civil

 procedure and on behalf of himself and the following class: “All individuals with

 disabilities who have been, or in the future will be, denied the full and equal enjoyment of

 reservations services offered to guests at the Hotel because of the lack of accessible

 reservations services through the Website.”

 25.    Numerosity​: The class described above is so numerous that joinder of all

 individual members in one action would be impracticable. The disposition of the

 individual claims of the respective class members through this class action will benefit

 both the parties and the Court and will facilitate judicial economy.

 26.    Typicality​: Plaintiff’s claims are typical of the claims of the members of the

 class. The claims of Plaintiff and members of the class are based on the same legal

 theories and arise from the same unlawful conduct.

 27.    Common Questions of Fact and Law​: There is a well-defined community of

 interest and common questions of fact and law affecting members of the class in that they

 all have been and/or are being denied their civil rights to full and equal access to, and use




                                               6
Case
     3:19-cv-00112-BJD-PDB
                           Document 1 Filed 01/24/19 Page 7 of 11 PageID 7
  
  
  
  
 and enjoyment of, Defendant’s goods, services and facilities due to the policies and

 practices described above.

 28.    Adequacy of Representation​: Plaintiff is an adequate representative of the class

 because his interests do not conflict with the interests of the members of the class.

 Plaintiff will fairly, adequately, and vigorously represent and protect the interests of the

 members of the class and has no interests antagonistic to the members of the class.

 Plaintiff has retained counsel who are competent and experienced in the prosecution of

 class action litigation, generally, and who possess specific expertise in the context of

 litigation under the ADA.

 29.    Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

 Defendant has acted or refused to act on grounds generally applicable to the class,

 making appropriate both declaratory and injunctive relief with respect to Plaintiff and the

 class as a whole.

                                    CAUSE OF ACTION

                          Violations of 42 U.S.C. §§ 12181, et seq.

 30.    Plaintiff incorporates by reference the allegations stated in paragraphs “1” through

 “23” of this complaint as if fully stated herein.

 31.    Plaintiff brings this claim individually and on behalf of the class.

 32.    Plaintiff is an individual with a disability under the ADA. 42 U.S.C. §

 12102(1)(A).




                                               7
Case
     3:19-cv-00112-BJD-PDB
                           Document 1 Filed 01/24/19 Page 8 of 11 PageID 8
  
  
  
  
 33.    Defendant, a hospitality business, is public accommodation under the ADA. 42

 U.S.C. § 12181(7).

 34.    Title III of the ADA prohibits discrimination against individuals with disabilities

 in the full and equal enjoyment of the goods, services, facilities,

 privileges, advantages, or accommodations of any place of public accommodation by any

 person who owns, leases (or leases to), or operates a place of public accommodation. 42

 U.S.C. § 12182(a).

 35.    Defendant operates online reservations systems through the Website within the

 meaning of the ADA. 42 U.S.C. § 12181(3) and (4).

 36.    For reservations systems, Defendant must meet the requirements of the ADA as

 set forth in 28 CFR § 36.302(e)(1) et seq.:

        (e)(1) Reservations made by places of lodging. A public accommodation that

        owns, leases (or leases to), or operates a place of lodging shall, with respect to

        reservations made by any means, including by telephone, in-person, or through a

        third party—

        (i) Modify its policies, practices, or procedures to ensure that individuals with

        disabilities can make reservations for accessible guest rooms during the same

        hours and in the same manner as individuals who do not need accessible rooms;

        (ii) Identify and describe accessible features in the hotels and guest rooms offered

        through its reservations service in enough detail to reasonably permit individuals




                                               8
Case
     3:19-cv-00112-BJD-PDB
                           Document 1 Filed 01/24/19 Page 9 of 11 PageID 9
  
  
  
  
        with disabilities to assess independently whether a given hotel or guest room

        meets his or her accessibility needs;

        (iii) Ensure that accessible guest rooms are held for use by individuals with

        disabilities until all other guest rooms of that type have been rented and the

        accessible room requested is the only remaining room of that type;

        (iv) Reserve, upon request, accessible guest rooms or specific types of guest

        rooms and ensure that the guest rooms requested are blocked and removed from

        all reservations systems; and

        (v) Guarantee that the specific accessible guest room reserved through its

        reservations service is held for the reserving customer, regardless of whether a

        specific room is held in response to reservations made by others.

 37.    Defendant has engaged in illegal disability discrimination by, without limitation,

 failing to ensure that reservations services offered on the Website are readily accessible

 to and usable by individuals with disabilities, including individuals who use wheelchairs

 or other mobility aids, and/or by failing to ensure that personnel are trained to proficiency

 with respect to the provision of accessible reservations services.

 38.    Moreover, by failing to provide accessible reservations services, Defendant has

 engaged, directly, or through contractual, licensing, or other arrangements, in illegal

 disability discrimination, as defined by Title III, including without limitation:

        a) denying individuals with mobility disabilities opportunities to participate in and

        benefit from the goods, services and facilities available at Defendant’s Hotel;




                                                9
Case
      3:19-cv-00112-BJD-PDB
                            Document 1 Filed 01/24/19 Page 10 of 11 PageID 10
    
    
    
    
          b) affording individuals with mobility disabilities unequal access to goods,

          services or facilities;

          c) utilizing methods of administration that (i) have the effect of discriminating on

          the basis of disability; or (ii) perpetuating the discrimination of others who are

          subject to common administrative control;

          d) Failing to make reasonable modifications in policies, practices, or procedures

          where necessary to afford services, privileges, advantages, or accommodations to

          individuals with mobility disabilities.

   39.    Defendant’s ongoing and continuing violations of Title III have caused, and in the

   absence to an injunction will continue to cause harm to the Plaintiff and the class.

   40.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

   and incorporated therein, Plaintiff requests relief as set forth below.

                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment as follows:

   1.     A Declaratory Judgment that at the commencement of this action Defendant was

   in violation of the specific requirements of Title III of the ADA described above, and the

   relevant implementing regulations of the ADA, in that Defendant failed to take action

   reasonably calculated to ensure that Defendant’s reservations services were fully

   accessible to, and independently usable by, individuals with mobility disabilities;

   2.     A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §

   36.302(e)(1) et seq. which directs Defendant to take all steps necessary to bring its




                                                10
Case
      3:19-cv-00112-BJD-PDB
                            Document 1 Filed 01/24/19 Page 11 of 11 PageID 11
    
    
    
    
   reservations services into full compliance with the requirements set forth in the ADA, and

   its implementing regulations, so that those reservations services are fully accessible to,

   and independently usable by, individuals with disabilities, and which further directs that

   the Court shall retain jurisdiction for a period to be determined to ensure that Defendant

   has adopted and is following an institutional policy that will in fact cause Defendant to

   remain fully in compliance with the law;

   3.     An Order Certifying the proposed class, naming Plaintiff as the representative of

   the class, and designating counsel for Plaintiff as class counsel;

   4.     Payment of costs and reasonable attorneys’ fees as provided for by law; and

   5.     Such other additional or alternative relief as the Court finds just and proper.


          Dated this 24th day of January, 2019.

                                          Respectfully submitted,

                                          The Advocacy Group
                                          Attorney for Plaintiff
                                          200 S.E. 6​th​ St., Ste. 504
                                          Fort Lauderdale, FL 33301
                                          Telephone: (954) 282-1858
                                          Service Email: ​service@advocacypa.com

                                          By​ /s/ Jessica L. Kerr
                                          Jessica L. Kerr, Esq.
                                          Fla. Bar No. 92810

    




                                                11
